423 F.2d 688
UNITED STATES of America, Plaintiff-Appellee,v.George Albert MILLS, Defendant-Appellant.
No. 23551.
United States Court of Appeals, Ninth Circuit.
March 18, 1970.
Certiorari Denied June 22, 1970.

See 90 S. Ct. 2218.
George Albert Mills, in pro. per.
Joseph L. Ward, U. S. Atty., Reno, Nev., for plaintiff-appellee.
Before MERRILL, BROWNING and KILKENNY, Circuit Judges.
PER CURIAM.


1
In 1958 appellant pleaded guilty in the District Court of Nevada to a charge of knowing interstate transportation of a stolen motor vehicle. Under 28 U.S.C. § 2255 he now challenges that conviction. The District Court denied his motion and this appeal followed.


2
Appellant contends that he was in 1958 incompetent to plead guilty. Upon this contention the District Court granted hearing and found that he was competent. The finding is not clearly erroneous.


3
Appellant contends that his guilty plea in 1958 was coerced by false promises of leniency and that his court-appointed counsel had not provided adequate assistance. His petition in these respects is wholly lacking in specifics and thus did not require hearing. Accordingly we do not reach the merits of his contentions in these respects.


4
Other contentions we find to be without merit:


5
1. That he was not allowed to attend and be represented by himself rather than by appointed counsel at the District Court hearing on his 2255 motion.


6
2. That he could not by consent confer jurisdiction on the Nevada court in 1958 since it was not the district in which he had been arrested under Rule 20(a) of the Federal Rules of Criminal Procedure.


7
3. That he was entitled to be personally present with counsel in 1966 when his sentence for the 1958 crime was modified to run thenceforth concurrently rather than consecutive to that imposed for another crime.


8
4. That the court in modifying sentence in 1966 erred in computation of time served.


9
5. That the processing of his 2255 motion was unduly delayed.


10
Judgment affirmed.